 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   QUINTON DRUMMER, et al.,                              Case No.: 2:18-cv-01251-RFB-NJK
12          Plaintiff(s),                                               ORDER
13   v.
     ALPHA TEAM CONSTRUCTION
14   CORPORATION, et al.,
15          Defendant(s).
16         On February 25, 2019, the Court granted Leah A. Martin’s motion to withdraw as counsel
17 for Defendants BG Construction Services, LLC and Hector Beltran. Docket No. 43. The Court
18 ordered that Defendant Beltran must file either a notice of intent to proceed pro se or retain new
19 counsel, who must file a notice of appearance in accordance with the local rules, no later than
20 March 27, 2019. Id. Further, the Court ordered that Defendant BG Construction Services, LLC,
21 must retain new counsel, who must file a notice of appearance in accordance with the local rules,
22 no later than March 27, 2019. Docket No. 43. On March 29, 2019, the Court ordered Defendants
23 to show cause, in writing, no later than April 11, 2019, why the Court should not recommend that
24 default judgment be entered against them for failure to comply with the Court’s order. See, e.g.,
25 Fed. R. Civ. P. 16(f). Defendants failed to respond to the Court’s order. See Docket.
26         Now pending before the Court is an order for Defendants to show cause why case-
27 dispositive sanctions should not be imposed against them for failing to comply with the Court’s
28 prior order. Docket No. 46. Defendants filed a response to the Court’s order to show cause and a

                                                   1
 1 notice of intent to proceed pro se. Docket Nos. 47, 48. Defendants submit that the failure to file
 2 a notice of intent to proceed pro se was due to a lack of understanding of English and a lack of
 3 legal knowledge. Docket No. 47 at 1. While the notice appears to submit that both Defendants
 4 intend to proceed pro se, the Court has been very clear regarding the requirement that corporations
 5 may appear in federal court only through licensed counsel. See Docket Nos. 43, 46; see also
 6 United States v. High Country Broad. Co., Inc., 3 F.3d 1244, 1245 (9th Cir. 1993) (per curiam).
 7 Defendant Beltran filed a notice of intent to proceed pro se; however, Defendant BG Construction
 8 Services, LLC, has failed to retain counsel, who must file a notice of appearance. See Docket.
 9         Accordingly, Defendants Beltran is ADMONISHED that he must timely comply with all
10 orders issued by this Court. With respect to Defendant Beltran, the order to show cause is
11 DISCHARGED. However, Defendant BG Construction Services, LLC, has failed to retain
12 counsel. The Court will grant one final opportunity for Defendant BG Construction Services,
13 LLC, to retain new counsel, who must file a notice of appearance in accordance with the local
14 rules, no later than April 22, 2019. Failure to comply will result in a recommendation that
15 default judgment be entered against Defendant BG Construction Services, LLC, for failure
16 to comply with the Court’s order. See, e.g., Fed. R. Civ. P. 16(f).
17         IT IS SO ORDERED.
18         Dated: April 15, 2019
19                                                            _______________________________
                                                              NANCY J. KOPPE
20                                                            United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                    2
